UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-8045



ELRIDGE V. HILLS,

                                              Plaintiff - Appellant,


          versus


SHARON   PATTERSON,    Disciplinary   Hearing
Officer; ROBERT EUDY, Correctional Officer at
Kershaw Correctional Institution; SERGEANT
ROBERTSON; LIEUTENANT SMITH; DERWIN NEISMAN,
Major; JON OZMINT, Director of South Carolina
Department of Corrections; ROBERT E. WARD,
Director of Operations; DAVID M. TATARSKY,
General Counsel; KELLI G. MADDOX, Office of
General Counsel; MARY D. ANDERSON, Office of
General Counsel and Director of Internal
Affairs; BUCK ARMSTRONG, Counsel Substitute,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (4:05-cv-00689)


Submitted:     April 19, 2007              Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eldridge V. Hills, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Elridge V. Hills seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) claim for failure to

comply with a magistrate judge’s order.           We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

October 23, 2006.       The notice of appeal was filed on November 27,

2006.*   Because Hills failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the



     *
      Hills acknowledges that he gave his notice of appeal to
prison officials for mailing to the court on this date. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      - 3 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 4 -